DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 20170240239).

Regarding claim 1, A vehicle-following deceleration control method, comprising: 1. An electric vehicle, comprising: a handlebar and an electric vehicle state indicator lamp, wherein the electric vehicle state indicator lamp is located on the handlebar of the electric vehicle or on an upper portion of a handlebar stem of the electric vehicle (Huang: figures 3 and 4), 
and the electric vehicle state indicator lamp is configured to indicate different vehicle states of the electric vehicle by using different display manners of the electric vehicle state indicator lamp (“The display 64 provides a visual indication of a characteristic of the scooter, such as battery level, speed, distance, direction, or other information. In some embodiments, the display 64 indicates the amount of battery power remaining. The display 64 may indicate the battery power as a digital percentage display, or as a color gradient (such as green, yellow, red), or with any other visual indicator. The display 64 may be configured to indicate when the battery should be replaced and/or recharged, or the amount of time remaining until the battery is fully discharged” (Huang: paragraph 36)).

Regarding claim 2, The electric vehicle as claimed in claim 1, wherein when the electric vehicle state indicator lamp is located on the handlebar of the electric vehicle, a location of the electric vehicle state indicator lamp on the handlebar of the electric vehicle at least comprises one of the followings: an inside of a handle of the electric vehicle; an outside of the handle of the electric vehicle; and a position between the inside of the handle and an instrument, wherein the instrument is located on a middle position of the handlebar of the electric vehicle (Huang: figures 3 and 4).

Regarding claim 3, The electric vehicle as claimed in claim 1, wherein one or more electric vehicle state indicator lamps are provided (Huang: figures 3 and 4).

Regarding claim 4, The electric vehicle as claimed in claim 1, wherein the electric vehicle state indicator lamp comprises: an annular electric vehicle state indicator lamp, a semi-annular electric vehicle state indicator lamp, a dot array electric vehicle state indicator lamp and an elongated electric vehicle state indicator lamp (Huang: figures 3 and 4).

Regarding claim 5, The electric vehicle as claimed in claim 1, wherein the different display manners at least comprise one of the followings: different display colors of the electric vehicle state The display 64 provides a visual indication of a characteristic of the scooter, such as battery level, speed, distance, direction, or other information. In some embodiments, the display 64 indicates the amount of battery power remaining. The display 64 may indicate the battery power as a digital percentage display, or as a color gradient (such as green, yellow, red), or with any other visual indicator. The display 64 may be configured to indicate when the battery should be replaced and/or recharged, or the amount of time remaining until the battery is fully discharged” (Huang: paragraph 36)).

Regarding claim 6, The electric vehicle as claimed in claim 1 , wherein the different vehicle states at least comprise one of the followings: a ridden state of the electric vehicle, a stand-by state of the electric vehicle, a faulty state of the electric vehicle, a Bluetooth connection state of the electric vehicle and a charging state of the electric vehicle (“The display 64 provides a visual indication of a characteristic of the scooter, such as battery level, speed, distance, direction, or other information. In some embodiments, the display 64 indicates the amount of battery power remaining. The display 64 may indicate the battery power as a digital percentage display, or as a color gradient (such as green, yellow, red), or with any other visual indicator. The display 64 may be configured to indicate when the battery should be replaced and/or recharged, or the amount of time remaining until the battery is fully discharged” (Huang: paragraph 36)).

Regarding claim 11, the claim is interpreted and rejected as claim 3 stated above.

Regarding claim 12, the claim is interpreted and rejected as claim 4 stated above.

Regarding claim 13, The electric vehicle as claimed in claim 2, wherein the different display manners at least comprise one of the followings: different display colors of the electric vehicle state indicator lamp: different numbers of powered-on electric vehicle state indicator lamps when a plurality of electric vehicle state indicator lamps are provided; and different display shapes of the electric vehicle state indicator lamp (“The display 64 provides a visual indication of a characteristic of the scooter, such as battery level, speed, distance, direction, or other information. In some embodiments, the display 64 indicates the amount of battery power remaining. The display 64 may indicate the battery power as a digital percentage display, or as a color gradient (such as green, yellow, red), or with any other visual indicator. The display 64 may be configured to indicate when the battery should be replaced and/or recharged, or the amount of time remaining until the battery is fully discharged” (Huang: paragraph 36)).

Regarding claim 14, the claim is interpreted and rejected as claim 6 stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Braucht (US 20160339978).

Regarding claim 7, The electric vehicle as claimed in claim 1, wherein the electric vehicle further comprises: a sound production apparatus, and the sound production apparatus is configured to make different types of prompt tones for the different vehicle states is not specifically disclosed by Huang. Braucht teaches a control circuit for detecting battery level and controlling a light and audible output (“The control circuit is operable to (1) detect that a remaining battery life of the battery has reached below the first battery life threshold level, (2) cause the sound emitting device to emit sound when the remaining battery life of the battery reaches below the first battery life threshold level while the light source is operating at the first power level” (Braucht: paragraph 5)). Modifying Huang to include audible indications would increase the utility of the system by providing additional indications to the user regarding battery life. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huang according to Braucht.

Regarding claim 8, The electric vehicle as claimed in claim 7, wherein the electric vehicle further comprises: a processing module; the processing module is respectively connected to the electric vehicle state indicator lamp and the sound production apparatus; and the processing module is configured to control, after the determination of a vehicle state of the electric vehicle, at least one of the following state information of the electric vehicle: a display manner of the electric vehicle state indicator lamp of the electric vehicle, and a prompt tone made by the electric vehicle (“The control circuit is operable to (1) detect that a remaining battery life of the battery has reached below the first battery life threshold level, (2) cause the sound emitting device to emit sound when the remaining battery life of the battery reaches below the first battery life threshold level while the light source is operating at the first power level” (Braucht: paragraph 5)).

Regarding claim 15, The electric vehicle as claimed in claim 2, wherein the electric vehicle further comprises: a sound production apparatus, and the sound production apparatus is configured to make different types of prompt tones for the different vehicle states (“The control circuit is operable to (1) detect that a remaining battery life of the battery has reached below the first battery life threshold level, (2) cause the sound emitting device to emit sound when the remaining battery life of the battery reaches below the first battery life threshold level while the light source is operating at the first power level” (Braucht: paragraph 5) no tone for battery life above threshold, emitted tone for below threshold).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Braucht and further in view of Seagraves (US 20200410375).

Regarding claim 9, The electric vehicle as claimed in claim 8, wherein the processing module is further configured to receive instruction information sent by a mobile terminal, wherein the instruction information is generated based on an operation performed on a client of the mobile terminal, the instruction information is used for indicating a corresponding relationship between vehicle states and state information, different state information corresponds to different vehicle states, and the mobile terminal is connected to the electric vehicle via Bluetooth is not specifically disclosed by Huang and Braucht. Seagraves teaches an electronic vehicle system with a display (“the bicycle may include various output devices as a part of the human-machine interface, such as speakers, displays, tactile feedback device, among others, for presenting various information to the user” (Seagraves: paragraph 35)) and The detectors or readers on the bicycle 302 may include near-field communication (NFC) readers, Bluetooth, among various other wireless communication interfaces and devices. The interface on the bicycle 302 may enables user to unlock or otherwise check out a bicycle by performing one or more actions, such as entering account information, swiping, tapping, or holding a card or at the card reader, presenting a smart phone or other user device, among others. If the user is successfully authenticated, the bicycle 302 may be unlocked and the user can use the bicycle” (Seagraves: paragraph 35) and figure 2). Modifying Huang and Braucht to include Bluetooth check-out capabilities through a terminal and mobile device would increase the overall functionality of the system by allowing users to check out electric vehicles as desired. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huang and Braucht according to Seagraves.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689